Citation Nr: 9901077	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-49 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
adjustment disorder with anxious mood.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for athletes foot, to 
include a rash and blisters on the feet.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a disability 
manifested by bilateral defective vision.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
September 1967.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus, or link, 
between any current acquired psychiatric disorder, to include 
anxiety, depression, and adjustment disorder with anxious 
mood, diabetes, residuals of a left knee injury, athletes 
foot, including a rash and blisters, a sinus disorder, and a 
disability manifested by bilateral defective vision and any 
incident or manifestation during the veterans active service 
or any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and adjustment 
disorder with anxious mood.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not presented evidence of a well grounded 
claim for diabetes.  38 U.S.C.A. § 5107(a).

3.  The veteran has not presented evidence of a well grounded 
claim for residuals of a left knee injury.  38 U.S.C.A. 
§ 5107(a).

4.  The veteran has not presented evidence of a well grounded 
claim for athletes foot, including a rash and blisters.  
38 U.S.C.A. § 5107(a).

5.  The veteran has not presented evidence of a well grounded 
claim for a sinus disorder.  38 U.S.C.A. § 5107(a).

6.  The veteran has not presented evidence of a well grounded 
claim for a disability manifested by bilateral defective 
vision.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from an injury or disease incurred or 
aggravated while in active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

In the present case, the veteran contends that he currently 
has an acquired psychiatric disorder, diabetes, residuals of 
a left knee injury, a foot disorder, a sinus disorder, and a 
disability manifested by bilateral defective vision, all of 
which he claims are directly related to his active military 
service. In September 1998, the veteran appeared, via 
videoconference techniques, at a hearing before the 
undersigned Member of the Board.  The veteran testified that, 
prior to service, he experienced convulsions, and prior to 
his separation from service he was told by a psychiatrist 
that he was depressed.  In regard to his diabetes, the 
veteran indicated that while in service he was told that he 
had borderline diabetes, and following service he began 
taking medication for diabetes.  He stated that he injured 
his left knee while performing training exercises in service, 
and that he currently had arthritis in his knee. 

The veteran also testified that, prior to service, he had 
athletes foot and blisters on his feet and that during 
service he sought treatment for his feet, including a burn he 
sustained on his foot.  The veteran stated that he still had 
problems with his feet, in that he lost part of his right 
foot due to diabetes, and that he had blisters, a rash, and 
ulcers on his feet.  In regard to his sinuses, the veteran 
stated that he sought treatment for his sinuses in service, 
and that he still had sinus problems.  Finally, the veteran 
stated that, prior to service, he wore glasses, but during 
service he was not provided glasses to wear.

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran has not presented well grounded claims 
for service connection for the claimed disorders, and his 
appeal must be denied on that basis.  A review of the 
veterans service medical records reveals that in a February 
1967 report of medical history, prior to entrance upon active 
duty, the veteran noted that he wore glasses and had 
astigmatism.  During service, in June 1967, he was treated 
for athletes foot.  In July 1967, he was seen for a rash and 
blisters on his feet, as well a complaint of pain in his 
bilateral knee and sinus trouble.  A September 1967 report of 
aptitude board was negative for any evidence of a mental 
disorder.  

In light of the foregoing, the Board finds that the veteran 
has presented adequate evidence of a current diagnosis of an 
acquired psychiatric disorder, diabetes, and rhinitis.  See 
Epps, 126 F. 3d at 1468.  However, in regard to those 
disabilities, there is no competent medical evidence of a 
nexus, or link, between the current disabilities and any 
incident or manifestation during the veterans active 
military service.  See id.  In the absence of such evidence, 
those claims are not well grounded.  In that regard, the 
Board also notes that, other than the veterans own 
statements, there is no evidence that the veteran developed 
diabetes or an acquired psychiatric disorder involving 
psychosis to a compensable degree within the year following 
service separation.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. The veteran indicated at the hearing that he 
was first prescribed a pill for diabetes sometime in 1968 or 
1969, but he could not remember precisely when treatment 
began, and he stated that the doctor who first treated him 
for diabetes was a private doctor, who he thought was now 
deceased.  His statement does not constitute competent 
medical evidence of the time of onset of diabetes. Aside from 
the veterans testimony, the evidence of record is negative 
for any diagnosis or treatment of diabetes and a psychiatric 
disorder until many years after the veterans separation from 
service, and, in any event, there is no competent medical 
evidence of a nexus between current diabetes and a current 
psychiatric disorder and the veterans period of active 
service or the year following such service..

In regard to the veterans other claimed disorders, the Board 
notes that the record does not contain a current diagnosis of 
a left knee disorder, and, as such, that claim is not well 
grounded and must fail.  As to the veterans claim for 
service connection for a foot disorder, claimed as athletes 
foot with a rash and blisters, the Board notes that, although 
the veteran may have been treated for such conditions in 
service, there is no evidence that he had a chronic foot 
disorder associated with the symptoms of athletes foot, a 
rash, and blisters during service and since service.  The 
Board further notes that the veteran developed ulcers in his 
right foot, and had some toes amputated in September 1994; 
however, the medical evidence of record indicates that such 
treatment was associated with his diabetes, which is not 
service-connected.  Hence, his claim for service connection 
for a foot disorder is likewise not well grounded.  

In regard to the veterans claim for service connection for a 
bilateral eye disorder, the Board notes that congenital 
defects, such as refractive errors of the eye, are not 
diseases or injuries within the meaning of VA law, and 
service connection may not be granted for such abnormalities.  
38 C.F.R. § 3.303(c).  There is no competent medical evidence 
of record of a nexus between any current abnormality of the 
eyes for which service connection might be granted and any 
incident or manifestation during active service.  The claim 
for service connection for a disability manifested by 
bilateral defective vision is thus not well grounded and must 
be denied on that basis.

The Board acknowledges the veterans assertions that he 
currently has the claimed disorders and that such disorders 
are related to his active military service.  However, his 
service connection claims must fail in the absence of 
competent medical evidence of a causal relationship between 
the claimed disorders and his active service, and in the 
absence of competent medical evidence that a current 
psychiatric disorder and diabetes were present to a 
compensable degree within the first year after service 
separation.  As the veteran does not have any medical 
expertise or training, he is not competent to diagnose the 
presence of a current disorder or to causally relate any 
current disorder to his active service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (laypersons are not competent 
to render medical opinions).  Rather, competent medical 
evidence is required to establish both a current diagnosis, 
and a nexus, or link, to active military service, in order to 
satisfy the elements required for a well grounded claim.  

The veterans service connection claims are not well grounded 
under 38 C.F.R. § 3.303(b) and Savage because, with regard to 
each claimed disability, a chronic disorder in service and 
since service has not been demonstrated by competent 
evidence, and there is no competent medical evidence linking 
any current disorder to a condition observed in service which 
has been manifested by continuous postservice symptomatology.
 
In the absence of the required competent medical evidence, 
the veterans claims for service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
adjustment disorder with anxious mood, diabetes, residuals of 
a left knee injury, athletes foot, including a rash and 
blisters, a sinus disorder, and a disability manifested by 
bilateral defective vision must fail as not well grounded, 
and VA does not have a duty to further assist the veteran in 
the development of facts pertinent to his service connection 
claims.  See Epps, 126 F.3d at 1469 (there is nothing in 
the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has 
a duty to assist a claimant until the claimant meets his or 
her burden of establishing a well grounded claim).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veterans 
service connection claims plausible.  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete his application 
for service connection for an acquired psychiatric disorder, 
to include anxiety, depression, and adjustment disorder with 
anxious mood, diabetes, residuals of a left knee injury, 
athletes foot, including a rash and blisters, a sinus 
disorder, and a disability manifested by bilateral defective 
vision.  In that regard, competent medical evidence would be 
required of a current diagnosis of each claimed disorders and 
of a nexus between the current disorder and the veterans 
active service or any applicable presumptive period.


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety, depression, and adjustment disorder with 
anxious mood, diabetes, residuals of a left knee injury, 
athletes foot, including a rash and blisters, a sinus 
disorder, and a disability manifested by bilateral defective 
vision, is denied.  


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
